Citation Nr: 0839847	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for nerve damage due to 
a spinal block, to include as secondary to a low back 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claims as 
stated above.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in April 2004.  This case was 
remanded in May 2005 and November 2007, and now returns again 
before the Board for further development.


FINDINGS OF FACT

1.  There is no evidence of record showing that the veteran 
had a spinal block in service; the preponderance of the 
evidence of record is against a finding that the veteran has 
nerve damage due to a spinal block that is related to service 
or a service-connected disability.

2.  There is no evidence of record showing that the veteran 
had a bilateral leg disability in service; the preponderance 
of the evidence of record is against a finding that the 
veteran has a bilateral leg disability due to a spinal block 
that is related to service or a service-connected disability.






CONCLUSION OF LAW

1.  Nerve damage due to a spinal block was not incurred in or 
aggravated by active military service, nor is it secondary to 
any service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A bilateral leg disability was not incurred in or 
aggravated by active military service, nor is it secondary to 
any service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in September 2001, July 2003, June 2005, and 
April 2008.  These letters informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  The 
veteran was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by the 
April 2008 letter and they were readjuciated in a May 2008 
Supplemental Statement of the Case .  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for nerve damage due 
to a spinal block, or a bilateral leg disability.  In this 
regard, while the veteran has reported, including in his 
hearing testimony before the Board in April 2004, that he 
received a spinal block in service due to surgery which 
resulted in partial paralysis, including a leg disability, 
the veteran's service medical records do not show such 
treatment.  They do show treatment for a pilonidal cyst in 
service, but no residual complications of that, and no spinal 
block or paralysis, and the veteran's report of separation 
from service, dated December 1963, shows no evidence of any 
residuals of a spinal block or any bilateral leg disability.

However, the veteran's main argument appears to be that these 
two disabilities are secondarily related to service, 
specifically, that they are secondary to the veteran's 
service connected back disability.  The veteran is currently 
evaluated at 40 percent disabled for degenerative disc 
disease of the low back.

The Board finds that the preponderance of the evidence of 
record is against these claims on a secondary basis as well.  
As to the veteran's claimed spinal block and resulting nerve 
damage, the evidence does show that, in March 2001, the 
veteran underwent spinal surgery, and as a result of that, in 
April 2001, he developed a deep wound hematoma which caused 
right and left L5 radiculopathy, including numbness of both 
feet.  The wound was reopened and drained.  History noted 
during that surgery was a prior hematoma as a result of prior 
laminectomy surgery, which resulted in quadriparesis, which 
almost completely resolved with removal of that prior 
hematoma.

As to the veteran's claimed leg disability, the Board notes 
that the evidence of record does not show the veteran having 
any complaints of any leg pain until the mid 1990s, thirty 
years after his separation from service.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  Many of the veteran's outpatient 
treatment records show his history of smoking and diabetes, 
and appear to relate the veteran's problems to those 
diagnoses.  These records also show that the veteran has 
significant generalized neuralgia due to post herpetic 
shingles.

As to both these claims, the veteran underwent a VA 
examination in May 2008.  At that time, the veteran's claim 
file was reviewed, and the veteran was thoroughly examined.  
He was found to have a significant limitation of range of 
motion of his back due to pain.  X-rays noted marked 
degenerative changes and spondylolisthesis in the lumbar 
spine, osteophytosis and anchylosis throughout most of the 
thoracic spine, with a mild wedge compression of the 
vertebral body of T9, and multiple degenerated discs and 
multiple stenotic neural foramen of the cervical spine.  The 
veteran was found to have degenerative joint disease over 
essentially his entire spine.

The veteran was also noted to report a bilateral leg 
disability beginning in 1994.  He reported using a cane.  The 
examiner noted instability, stiffness, locking, and pain of 
both lower extremities.  The veteran was diagnosed with 
peripheral neuropathy.  The examiner indicated that he could 
not resolve the issue of whether the veteran's bilateral leg 
disability and neurological deficits were related to his 
service connected spine condition, without resorting to 
speculation.  He indicated that the veteran had a history of 
diabetes mellitus, first diagnosed since 2001, and this can 
cause neuropathy and weakness in the legs.  Further he 
indicated that the veteran's heavy tobacco use could also 
cause neuropathy.  The examiner indicated that the veteran's 
lumbosacral spine degenerative disc disease/degenerative 
joint disease could cause radiculopathy, but that would 
usually be accompanied by findings being more pronounced on 
one side, which the examiner did not find to be the case.  
The examiner concluded that the veteran's bilateral leg 
condition was symmetrical which led the examiner to conclude 
that the veteran's current peripheral neuropathy was more 
likely related to diabetes, chronic tobacco use, or 
degenerative joint disease from an aging process, rather than 
the veteran's service connected back condition.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran's current nerve damage, 
specifically peripheral neuropathy of both lower extremities, 
is not related to his service connected back disability, but 
is due to other causes.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to service connection for nerve damage due to a 
spinal block, to include as secondary to a low back 
disability, is denied.

Entitlement to service connection for a bilateral leg 
disability, to include as secondary to a low back disability, 
is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


